LAW OFFICES OF GARY L. BLUM 3 SUITE 603 LOS ANGELES, CALIFORNIA 90010 GARY L. BLUMTELEPHONE: (213) 381-7450 EMAIL: gblum@gblumlaw.comFACSIMILE: (213) 384-1035 December 7, 2011 Ms. Maryse Mills-Apenteng SECURITIES AND EXCHANGE COMMISSION treet, N.E. Washington, DC 20549 Re:Coroware, Inc. Response to telephonic staff comments of December 6, 2011 Preliminary Information Statement on Schedule 14C Filed as Correspondence on December 5, 2011 File No. 000-33231 Dear Ms. Mills-Apenteng: Enclosed is a redlined Preliminary Information Statement on Schedule 14C, Amendment No.2, indicating changes from the last version of the document filed as correspondence on December 5, 2011. The changes are made in response to telephonic staff comments of December 6, 2011. The paragraph headings below indicate the location in the accompanying redlined document of our responses to your telephonic comments. Increase in the Number of Authorized Shares of Common Stock, In response to telephonic staff comments, we have stated that the Company does not have sufficient authorized shares to satisfy its convertible debt obligations. We have provided tables indicating all of the convertible debt obligations of the Company as of September 30, 2011; and, as requested, we have provided a range of various realistic scenarios indicating the number of shares that would need to be issued to satisfy all of these obligations. As well, a red-lined copy of the Preliminary Information Statement as revised to satisfy the telephonic comments is included. We believe the foregoing changes have adequately addressed the Commission’s comments. If you have any question or require anything further, please feel free to call me at 213-381-7450. Sincerely yours, /s/ Gary L. Blum Law Offices of Gary L. Blum cc: L. Spencer
